                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DEBRA METRIS-SHAMOON,
ET AL.,

              Plaintiffs,                        No. 18-13683

v.                                               District Judge Arthur J. Tarnow
                                                 Magistrate Judge R. Steven Whalen

CITY OF DETROIT, ET AL.,

              Defendants.
                                         /

                                         ORDER

       For the reasons and under the terms stated on the record on December 19, 2019,

Plaintiffs’ Motion to Compel the Depositions of Former Detroit Police Chief Ralph

Godbee Jr. and Chief James Craig [ECF No. 44] is GRANTED.

       The deposition of each witness will be limited to three hours, and will be held at

the place of business of each witness.

       IT IS SO ORDERED.



                                             s/ R. Steven Whalen
                                             R. STEVEN WHALEN
                                             UNITED STATES MAGISTRATE JUDGE
Dated: December 20, 2019
                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 20, 2019, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen
